DECISION
This matter is before the court on Plaintiff's failure to respond to Defendant's recommendation, filed December 7, 2010.
In its Journal Entry, filed November 29, 2010, Plaintiff was directed to submit a written response to Defendant's recommendation no later than January 13, 2011. As of this date, Plaintiff has not filed a response.
Even though the court could dismiss Plaintiff's appeal for lack of prosecution, the court accepts Defendant's recommendation, granting Plaintiff partial relief. (Def's Status Rept, Ex C, filed Dec 7, 2010.) Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiff's 2009 Oregon state income tax-to-pay is $369. Interest and penalty will be assessed in accordance with applicable statutes.
Dated this ___ day of February 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on February 14, 2011. The Court filed and entered thisdocument on February 14, 2011. *Page 1